   Case 1:17-cv-00039-JRH-BKE Document 77 Filed 11/16/20 Page 1 of 1



             IN THE UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF GEORGIA
                                  AUGUSTA DIVISION


ANGELA RICE,


        Plaintiff,

             V.                                           CV 117-039


HARRY B. JAMES, III,                    *
Individually and in his        *
Official Capacity as Judge of *
Richmond County Probate Court; *
and CITY OF AUGUSTA, GA,                *
                                         ★


        Defendants.                     *



                                    ORDER




        Before the Court is the Parties' stipulation of dismissal

with prejudice.       (Doc. 76.)       Plaintiff and Defendants consent to

dismissal; thus, dismissal is proper under Federal Rule of Civil

Procedure     41(a) (1)(A)(ii).          IT    IS    THEREFORE    ORDERED   that

Plaintiff's       claims    are   DISMISSED   WITH   PREJUDICE.   The   Clerk   is


directed to close this case.            Each party shall bear its own costs

and attorney's fees.


    ORDER ENTERED at Augusta, Georgia this V^day of November,
2020.




                                               J.          HALL, CHIEF JUDGE
                                               UNITyD STATES DISTRICT COURT
                                               SQU^ERN DISTRICT OF GEORGIA
